Citation Nr: 1604957	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  10-09 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to higher initial ratings for posttraumatic stress disorder (PTSD), currently rated as 30 percent disabling effective January 1, 2009, rated as 70 percent disabling effective April 13, 2012, and rated 100 percent disabling effective December 23, 2014.

2.  Entitlement to a higher initial rating for a right knee disability, currently rated as 10 percent disabling.

3.  Entitlement to a higher initial rating for a left knee disability, currently rated as 10 percent disabling.

4.  Entitlement to a higher initial rating for a right wrist disability, currently rated as 10 percent disabling.

5.  Entitlement to a higher initial rating for a left Achilles tendon disability, currently rated as 10 percent disabling.

6.  Entitlement to a higher initial rating for status, post fracture, distal right femur, currently rated as 0 percent disabling.

7.  Entitlement to a higher initial rating for a left great toe disability, currently rated as 0 percent disabling.

8.  Entitlement to a higher initial rating for a nasal fracture, currently rated as 0 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant, spouse


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to December 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in March 2014 for further development.  

The January 2009 rating decision that granted service connection for the current claims, assigned a noncompensable rating for each of them.  The RO issued a June 2015 rating decision in which in increased the rating for PTSD to 30 percent effective January 1, 2009 (dating back to his discharge from service), a 70 percent rating effective April 13, 2012, and a 100 percent rating effective December 23, 2014.  Since the 100 percent rating does not date back to January 2009, there are two different rating periods to consider.

The June 2015 rating decision also granted 10 percent ratings for the Veteran's right and left knee disabilities, right wrist disability, and left Achilles tendon disability.  The increases are effective January 1, 2009.

In December 2012, the Veteran submitted a correspondence purporting to revoke the VFW as his representative (VVA, 4/11/13).  However, he then submitted a December 2013 correspondence in which he instructed the RO to disregard to December 2012 correspondence, and that he wished to retain the VFW as his representative. 

The Veteran presented testimony at a Board hearing in May 2013.  A transcript of the hearing is associated with the Veteran's claims folder. 

The issues of entitlement to higher initial ratings for a left Achilles tendon disability, and a left great toe disability, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to April 13, 2012, the Veteran's PTSD was not manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

2.  Effective April 13, 2012 to December 23, 2014, the Veteran's PTSD was not manifested by total occupational and social impairment.  

3.  The Veteran's right knee disability is not manifested by leg flexion limited to 30 degrees; leg extension limited to 15 degrees; ankylosis; malunion of the tibia and fibula; or dislocation of the semilunar cartilage. 

4.  The Veteran's left knee disability is not manifested by leg flexion limited to 30 degrees; leg extension limited to 15 degrees; ankylosis; malunion of the tibia and fibula; or dislocation of the semilunar cartilage. 

5.  The Veteran's right wrist disability is not manifested by favorable ankylosis of the major wrist in 20 to 30 degrees of dorsiflexion.  

6.  The Veteran's status, post fracture, distal right femur is manifested by malunion of the femur and a slight knee disability.   

7.  The Veteran's nasal fracture is not manifested by a 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  


CONCLUSIONS OF LAW

1.  Prior to April 13, 2012, the criteria for entitlement to a disability evaluation in excess of 30 percent for the Veteran's service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including § 4.7 and Code 9411 (2015).

2.  Effective April 13, 2012 to December 23, 2014, the criteria for entitlement to a disability evaluation in excess of 70 percent for the Veteran's service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including § 4.7 and Code 9411 (2015).

3.  The criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including § 4.7 and Codes 5256-5262 (2015).

4.  The criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including § 4.7 and Codes 5256-5262 (2015).

5.  The criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected right wrist disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including § 4.7 and Codes 5214-5215 (2015).

6.  The criteria for entitlement to a disability evaluation of 10 percent, but no higher, for the Veteran's service-connected status, post fracture, distal right femur have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including § 4.7 and Code 5255 (2015).

7.  The criteria for entitlement to a compensable disability evaluation for the Veteran's service-connected nasal fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including § 4.7 and Code 6502 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In a July 2008 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2015).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran reported treatment from many private sources and the Board finds that information from each source has already been requested and a response has been received.  The Veteran was given VA examinations in July 2008, August 2008, December 2014, and March 2015 which are fully adequate. The examiner adequately addressed all the relevant rating criteria.  The duties to notify and to assist have been met.  

Further regarding the duty to assist, the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At his hearing the undersigned identified the issues, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to any changes in the disability since the last examination.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant. 

Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

PTSD
The Veteran's service-connected PTSD has been rated by the RO under the provisions of Diagnostic Code 9411.  Under this regulatory provision:

a noncompensable rating is warranted when a mental condition has been diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  

a 10 percent rating is warranted when the Veteran experiences occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  

a 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

a 50 percent is warranted if the Veteran experiences occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

a 70 percent is warranted when the Veteran experiences occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.   

a 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126(a).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment. 38 C.F.R. § 4.126(b).

The Veteran underwent a VA examination in August 2008 (Virtual VA, 10/10/08).  The claims file was not reviewed.  The Veteran stated that he feared for his life on convoy trips and mortars while deployed to the United Arab Emirates.  No other specific information was provided.  He stated that he re-experiences the traumatic event with recurrent recollections of the event.  He also reported nightmares off and on approximately two times per week.  He was usually running away from something.  He denied any feelings as if the traumatic event was recurring.  He denied intense distress at exposure to similar events or physiological reactivity to cues that symbolize the event.

The Veteran demonstrated avoidance of stimuli by avoiding conversations with others about the event, and avoiding activities such as military movies.  He also reported a decreased interest in activities, and was less social than he used to be.  He had a restricted range of affect; and he frequently felt as if people should "just get over it."  He denied any problems with inability to recall an important aspect of the trauma.  He denied a sense of a foreshortened future or feeling of detachment from others.  He reported symptoms of increased arousal as demonstrated by difficulty staying asleep.  He stated that he got eight hours of sleep, but he wakened approximately three times per night and was frequently running in his sleep or trying to grab his wife.  He reported difficulty concentrating.  This was especially noticeable in his class in school.  He denied any problems with irritability, an exaggerated startle response, or hypervigilance.  He denied problems with suicidal thoughts, psychosis, obsessive-compulsive symptoms, mania, panic attacks, and depressed mood.  He stated that his appetite was good, although his energy was
somewhat low.  He had never received any psychiatric care, taken psychiatric medicines, been hospitalized, seen a psychiatrist, or attempted suicide.

The Veteran had been married for 12 years and had three children.  He stated that upon discharge from the military, he planned to finish his degree in Applied
Science.  He stated that he drank a six-pack on the weekends.  He denied any other alcohol use.  He also denied using street drugs and tobacco.

Upon examination, the Veteran was appropriately dressed and groomed in civilian clothes.  He was pleasant with the examiner and the office staff.  He showed no
signs of psychomotor agitation or retardation.  His mood was described as euthymic.  His affect was full and appropriate.  His speech was normal in tone, rate and content.  His thoughts appeared organized and logical.  There was no evidence of psychosis.  He denied suicidal or homicidal ideas.  He was judged to be a reliable historian.  Suspiciousness and panic attacks were was absent; concentration was normal.  He denied any problems performing activities of daily living.  He was
able to establish and maintain effective work and social relationships.  He did not have any difficulty understanding simple or complex commands.  He did not appear to be a threat of danger to himself or others.  Cognitively, the Veteran was alert and oriented in all three spheres.  He could recall three out of three objects at one minute and five minutes.  Serial sevens were done without error.  He could recall six digits forwards and four digits backwards.  He had a good fund of knowledge. Proverb interpretation was abstract and he was showing good judgment and insight with regard to his problems.

The examiner stated that the Veteran met the criteria for PTSD.  However, she found that it was not causing him any significant problems with his ability to function.  She assigned a Global Assessment of Functioning Score (GAF) of 85.  The Board notes that the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM)-V no longer utilizes GAF scores.  However, DSM-V is applicable for cases certified to the Board on or after August 4, 2014.  This case was certified to the Board in May 2011.  Consequently, DSM-IV is applicable.

A GAF of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well with some meaningful interpersonal relationships.  A GAF of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 31-40 indicates some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  A GAF of 21-30 indicates behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g. sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g. stays in bed all day; no job, home, or friends.)  American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) (Fourth Edition); see 38 C.F.R. § 4.130 (2014).

In the Veteran's February 2009 notice of disagreement (Virtual VA, 2/6/09), he stated that he had nightmares every night, and that these sometimes affect his ability to work or be around people.  He also stated that he found himself drinking more and more.  

The Veteran submitted an April 2012 psychiatric report from Dr. H.J.  The Veteran reported that he was working in the civil service at the military base.  He studied for his bachelor science degree.  He was still married.  He stated that he had never seen a psychiatrist; but that he underwent a screening when he left the Air Force in 2008.  He stated that he told the 2008 examiner that he was not the same person he was before; that he was having a lot of problems with sleep and anxiety; and that he had been drinking a lot.  He said that his drinking had increased since then, particularly within the past year.  He stated that he drank approximately eight beers before he went to bed, and anywhere from 12-18 on a weekend night.  He stated that he had a DWI in 2003 and that he lost rank.  He stated that he felt like killing himself after he lost rank, because he had been doing so well up to that point.  He reported that his drinking took a drastic turn after his discharge from the military.  

The Veteran was discharged from the military in 2008, and his wife told him that he had changed.  He began drinking a lot, became anxious, could not sleep, and had become a burden.  He reported disturbing memories, thoughts and images about the episodes, and disturbing dreams.  He felt like he was reliving the in-service incidents.  He got very upset when he thought about them, so he avoided it at all costs and avoided any activity that might remind him.  He stated that he felt distant and cut off from other people; and that he was emotionally numb and unable to have loving feeling towards the people who are close to him.  He felt irritable with anger outbursts.  He reported difficulty concentrating.  He reported being super alert, watchful, guarded, jumpy, easily startled, and sad.  He felt more discouraged about the future.  He felt like he has failed more than he should have, and that he is being punished.  He stated that he had thoughts of killing himself; but then stated that the last time that happened was in 2003 when he had a DWI.  

The Veteran reported being more restless, agitated, and irritable than he used to be.  He reported that he had a difficult time keeping his mind on one thing. He stated that he was tired, fatigued, and had lost interest in sex completely.  He also described feelings of a sudden rush of intense fear, anxiety, and discomfort.  When it happens, he felt his heart racing and pounding, breaking out in a sweat, and feeling nauseated and dizzy.  He stated that he felt like he was going crazy or might lose control.  He feared that he might die, and he got tingling sensations in his fingers and toes.  

Upon examination, the Veteran looked disheveled.  His speech was generally within normal limits.  There was no psychomotor agitation or retardation.  His mood was anxious and depressed.  His affect was congruent to his mood.  There was some thought blocking.  There was some word searching to some delayed answers.  His thought process was logical.  There was no psychosis or delusions.  He denied suicidal and homicidal ideation.  He had problems focusing and concentrating.  His insight and judgment were fair.  The examiner diagnosed the Veteran with PTSD, chronic; major depressive disorder, moderate; and panic disorder with agoraphobia.  He assigned a GAF score of 45.      

The Veteran submitted a December 2012 correspondence (Virtual VA, 12/10/12) in which he reported many of the symptoms noted in Dr. H.J.'s examination report.  

Prior to April 13, 2012
The Board notes that prior to April 13, 2012, the Veteran's PTSD is rated as 30 percent disabling.  In order to warrant a rating in excess of 30 percent, the Veteran's disability must be manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

The Veteran stated at his April 2012 private assessment with Dr. H.J., that he had never sought any psychiatric treatment.  Consequently, the only evidence by which to assess the Veteran's disability prior to April 2012, is the August 2008 examination.  Though the Veteran reported enough symptoms to meet the diagnostic criteria for PTSD, the examiner found that it was not causing him any significant problems with his ability to function.  

Moreover, there was no evidence of any of the symptoms enumerated under the criteria for a 50 percent rating.  To the contrary, he denied panic attacks.  His speech was normal in tone, rate, and content.  His thoughts appeared organized and logical.  There was no evidence of psychosis.  He denied any problems performing activities of daily living; and he was able to establish and maintain effective work and social relationships.   

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for a rating in excess of 30 percent for PTSD, prior to April 13, 2012 must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Effective April 13, 2012
The Veteran's PTSD has been rated as 70 percent disabling effective April 13, 2012.  In order to warrant a rating in excess of 70 percent, the Veteran's PTSD must be manifested by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.

The Board notes that the Veteran's PTSD was not manifested by total occupational and social impairment.  Per the April 2012 psychiatric report from Dr. H.J., the Veteran was still married and he was working in the civil service at the military base.  

The Board recognizes that the Veteran experienced significant symptomatology, including (but not limited to) anxiety, difficulty sleeping, disturbing dreams, feelings of detachment, irritability, anger, hyper alertness, and panic attacks.  However, the Board also notes that his speech was generally within normal limits; there was no psychomotor agitation or retardation; his thought process was logical; there was no psychosis or delusions; his insight and judgment were fair; and he denied suicidal and homicidal ideation.  His GAF score of 45 indicates serious symptoms; but it does not indicate impairment in reality testing or communication, or serious impairment in communication or judgment.  None of the symptoms enumerated in the 100 percent criteria were manifested in the Veteran.  There was no gross impairment in thought processes or communication; no persistent delusions or hallucinations; no grossly inappropriate behavior; and no persistent danger of hurting self or others.  There was no evidence of an inability to perform activities of daily living; there was no evidence that the Veteran was disoriented to time or place; and no evidence of memory loss for names of closest relatives, own occupation, or own name.

Given that the Veteran was still married and working, and he did not exhibit any of the symptoms listed in the 100 percent criteria, the Board finds that the criteria for a rating in excess of 70 percent have not been met effective April 13, 2012 to December 23, 2014.      

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for a rating in excess of 70 percent for PTSD, prior to December 23, 2014 must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Knees
The Veteran's service-connected right and left knee disabilities have been rated by the RO under the provisions of Diagnostic Codes 5260-5261.

Under Diagnostic Code 5260, a 10 percent rating is warranted for leg flexion limited to 45 degrees.  A 20 percent rating is warranted for leg flexion limited to 30 degrees.  A 30 percent rating is warranted for leg flexion limited to 15 degrees.

Pursuant to Diagnostic Code 5261, a 10 percent rating is warranted for leg extension limited to 10 degrees.  A 20 percent rating is warranted for leg extension limited to 15 degrees.  A 30 percent rating is warranted for leg extension limited to 20 degrees.  A 40 percent rating is warranted for leg extension limited to 30 degrees.  A 50 percent rating is warranted for leg extension limited to 45 degrees.

Separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension), both codified at 38 C.F.R. §4.71a, may be assigned for disability of the same joint.  See VAOPGCPREC 9- 2004.

Ankylosis of the knee will be rated as 60 percent disabling if at an extremely unfavorable angle, in flexion at an angle of 45 degrees or more.  A 50 percent rating will be assigned if the knee is in flexion between 20 degrees and 45 degrees.  The disability will be rated at 40 percent if it is in flexion between 10 degrees and 20 degrees.  A 30 percent rating will be assigned if there is ankylosis at a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

Finally, impairment of the tibia and fibula will be rated as 40 percent disabling where there is a nonunion, with loose motion, requiring brace.  A malunion of the tibia and fibula will be rated as 30 percent disabling if there is marked knee or ankle disability, 20 percent disabling if there is moderate knee or ankle disability, and 10 percent disabling if there is slight knee or ankle disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2015).

The law permits separate ratings for arthritis and instability of a knee.  Specifically, the VA General Counsel has held that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257 because the arthritis would be considered an additional disability warranting a separate rating even if the limitation of motion was not compensable.  See VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  Likewise, the VA General Counsel has also held that, when x-ray findings of arthritis are present and a Veteran's knee disability is evaluated under Code 5257, the Veteran would be entitled to a separate compensable rating under Diagnostic Code 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98 (Aug. 14, 1998).

Pursuant to 38 C.F.R. § 4.71a (Diagnostic Code 5257), a rating of 10 percent is warranted when the Veteran experiences slight subluxation or lateral instability.  A rating of 20 percent is warranted when the Veteran experiences moderate subluxation or lateral instability.  A rating of 30 percent is warranted when the Veteran experiences severe subluxation or lateral instability. 

Dislocation of the semilunar cartilage of the knee with frequent episodes of "locking," pain and effusion into the joint warrants a 20 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5258.

Removal of the semilunar cartilage, which is symptomatic, warrants a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

The Veteran underwent a VA examination in July 2008 (Virtual VA, 10/10/08).  He stated that he was diagnosed with patellar tendonitis and that this has been associated with stiffness, weakness, swelling, heat, redness, lack of endurance, giving way, locking, fatigability, and pain (oppressing and throbbing, with a severity of 8/10 and elicited by physical activity and the weather).  He reported that he could function without medication.  He reported undergoing physical therapy.  He described his functional impairment as "no prolonged standing, sitting, or kneeling."  He reported that he could perform all activities of daily living.  He reported having problems in climbing stairs, gardening, vacuuming, pushing a lawnmower, and driving for prolonged periods of time.  However, he also reported a social history that included basketball, football, and working on cars.  The examiner noted that, in general, the Veteran could sustain heavy physical activities without immediate distress.

Upon examination, there was mild crepitus in both knees.  Otherwise, the examination was within normal limits.  There was no edema, effusion, weakness, tenderness, redness, heat, or abnormal movement.  There was no evidence of recurrent subluxation, locking pain, or joint effusion.  No fixed position was identified.  Range of motion was within normal limits, with the Veteran achieving flexion to 140 degrees and extension to 0 degrees.  There was no varus/valgus instability, and the Drawer and McMurray tests were negative. Pain, weakness, lack of endurance, fatigue, and incoordination did not result in additional loss of motion.  The examiner diagnosed chondromalacia, mild, bilateral.  X-rays were negative.  

At the Veteran's March 2013 Board hearing, he testified that his knee disabilities were getting worse (Virtual VA, 4/6/13, pgs. 8-11).  He testified that during flare-ups, he can't do anything (like go to work).  He stated that he can just sit on the couch in an upright position.  He said that he could not lie down because the throbbing gets too intense.  He stated that his most recent flare-up lasted five days.  He also stated that when it swells, it also locks up (so that the knee barely moves at all).  He testified that he was given a shin splint from his thigh to his shin. He also stated that the knee gives out, and that he has a cane for that.  Finally, he stated that he takes medication (Motrin, Naproxen, Mobic, Aleve, and Percocet) for the pain during flare-ups.   

The Veteran underwent another VA examination in December 2014 (VBMS, 1/5/15, p. 16).  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported flare-ups that occur 2-3 times per year and each flare-up lasted 2-3 days.  He reported that the flare-ups limit squatting, standing, and ambulation.  Upon examination, the Veteran was able to achieve 140+ degrees of flexion in each knee.  There was no objective evidence of pain.  The Veteran also achieved full extension in each knee.  There was no additional limitation of motion following three repetitions of motion.  

However, the examiner noted that repetitive use could cause additional functional impairment due to pain on movement, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  The examiner also noted that pain could significantly limit the Veteran during flare-ups.  However, he was unable to estimate the additional loss of motion due to flare-ups because the Veteran was unable to replicate the limitation of motion at the examination.  The examiner noted that muscle strength in both knees was 5/5.  Additionally, all joint stability testing yielded normal findings.  There was no history of recurrent patellar subluxation or dislocation.  The examiner opined that the Veteran's knee disabilities impacted the Veteran's ability to work in that he could lift 15 pounds only once; he could only walk 1/2 block at one time (and a total of one block during an eight hour day); he could only sit for 40 minutes and stand for 20 minutes at a time; and he could only sit 5 hours or stand for 2 hours during an eight hour day.  

The Veteran underwent a VA examination in March 2015 (Virtual VA 4/17/15, p. 29).  The examiner reviewed the claims file in conjunction with the examination.  The Veteran stated that his knees swelled up and locked up at times.  He also reported flare-ups approximately every six months, with each flare-up lasting approximately three days.  He stated that flare-ups are so severe that he has to stay home from work for three days.    

Upon examination, the Veteran achieved flexion from 0 to 110 degrees bilaterally, and extension from 110 to 0 degrees bilaterally.  Pain was noted on flexion; but the examiner stated that it did not result in functional loss.  There was no evidence of pain with weight bearing; and there was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  The Veteran was able to perform repetitive use testing with at least three repetitions; and there was no additional functional loss or range of motion after three repetitions.  The examiner could not opine (without resorting to speculation) with regards to whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over a period of time.  The reason for this was because the examination was not being performed over time.  Likewise, the examiner could not opine (without resorting to speculation) whether pain, weakness, fatigability, or incoordination significantly limited functional ability during a flare-up.  The reason for this was because the examination was not being performed during a flare-up.  Muscle strength in each knee was normal (5/5) for forward flexion and extension.  There was no ankylosis in either knee.  There was no history of recurrent subluxation or lateral instability in either knee.  All joint instability testing was within normal limits.  The Veteran did not have recurrent patellar dislocation, "shin splints" (medial tibial stress syndrome), stress fractures, chronic exertional compartment syndrome or any other tibial and/or fibular impairment.  The Veteran occasionally used a knee brace for locomotion (only during flare-ups).    

The Veteran's knee disabilities are rated as 10 percent disabling.  In order to warrant a rating in excess of 10 percent, the Veteran's disability has to be manifested by leg flexion limited to 30 degrees (Diagnostic Code 5260), leg extension limited to 15 degrees (Diagnostic Code 5261), ankylosis (Diagnostic Code 5256), or malunion of the tibia and fibula with a moderate knee or ankle disability (Diagnostic Code 5262).

At the July 2008 and December 2014 VA examinations, the Veteran achieved flexion to 140 degrees and full extension to 0 degrees bilaterally.  At the March 2015 VA examination, he achieved flexion to 110 degrees and full extension to 0 degrees bilaterally.  There was no evidence of ankylosis or malunion of the tibia and fibula.   

The Board acknowledges the Veteran's complaints of pain, particularly with regards to everyday activities.  However, the objective evidence of record indicates that such pain does not limit the Veteran's functional range of motion to a degree that would warrant a rating in excess of 10 percent.  See Mitchell v. Shinseki, 25 Vet. App. 32 ("pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system".)  Pain without accompanying functional limitation cannot serve as the basis for a higher rating.  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2014).

Finally, in regards to DeLuca criteria, the December 2014 VA examiner recognized that pain could significantly limit the Veteran during a flare-up.  However, the examiner was unable to estimate the additional limitation of motion.  There is no medical evidence to show that there is any additional loss of motion of the knees due to pain or flare-ups of pain, supported by objective findings, or due to excess fatigability, weakness or incoordination, to a degree that supports a rating in excess of 10 percent.

In the absence of findings that the right and left knees are manifested by leg flexion limited to 30 degrees, leg extension limited to 15 degrees, ankylosis, or malunion of the tibia and fibula with a moderate knee or ankle disability, the preponderance of the evidence weighs against the claims.  

The Board also notes that separate ratings are not warranted for limitation of flexion and limitation of extension insofar as there has been no finding of limitation of extension.  Moreover, separate ratings for instability are not warranted insofar as the objective medical evidence failed to reflect recurrent subluxation or lateral instability.  

As the preponderance of the evidence is against these claims, the benefit-of-the-doubt doctrine does not apply, and the claims for ratings in excess of 10 percent for Veteran's right and left knee disabilities must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Right wrist
The Veteran's service-connected right wrist disability has been rated by the RO under the provisions of Diagnostic Code 5215.  Under Diagnostic Code 5215, a 10 percent disability rating is warranted where there is limitation of motion of the wrist of the major hand manifested by dorsiflexion limited to less than 15 degrees and palmar flexion limited in line with the forearm.  Normal dorsiflexion of the wrist is from 0 to 70 degrees, and normal palmar flexion is from 0 to 80 degrees.  See 38 C.F.R. § 4.71, Plate I.  This 10 percent rating is the maximum rating under this diagnostic code. 

The Board notes that higher ratings are warranted only when there is ankylosis.  Under Diagnostic Code 5214, a 30 percent rating is warranted for favorable ankylosis of the major wrist in 20 to 30 degrees of dorsiflexion.  A 40 percent rating is warranted for any other position, except favorable of the major wrist; and a maximum 50 percent rating requires unfavorable ankylosis of the major wrist in any degree of palmar flexion or with ulnar or radial deviation.  

The Veteran underwent a VA examination in July 2008.  The examiner reviewed the claims file in conjunction with the examination.  The examiner noted that the Veteran was diagnosed as having arthritis of the wrist about one year ago.  The Veteran reported weakness, stiffness, swelling, heat, redness, giving way, lack of endurance and pain in the wrist, extending to the elbow.  He also reported pain (aching and sharp) with a severity of 8/10, elicited by physical activity and by the weather.  He took Motrin and Indocin.  He reported that he has been offered physical therapy for the condition.  He believed that the condition has affected his range of motion, noticeable especially during typing, squeezing, and writing.  The Veteran reported that he was right hand dominant.

Upon examination, there was restriction in the range of motion of the right wrist.  The Veteran achieved dorsiflexion from 0 to 50 degrees; palmar flexion from 0 to 60 degrees; radial deviation from 0 to 15 degrees; and ulnar deviation from 0 to 30 degrees.  Otherwise, there was no detectable alteration in form of the right and left wrists.  There were no signs of edema, effusion, weakness, tenderness, redness, heat or abnormal movement.  No fixed position was identified.  There was normal strength in the right wrist.  Pain, weakness, lack of endurance, fatigue or incoordination did not impact further on the range of motion after repetitive use.  The examiner diagnosed the Veteran with periarticular fibrosis associated with limitation in range of motion of right wrist.  X-rays were negative.

At the Veteran's March 2013 Board hearing, he testified that when his right wrist flared up, it was similar to when his knees flared up (Virtual VA, 4/6/13, pgs. 21-23).  He reported swelling to the point where he could not do anything with it.  He stated that when he sought treatment from private physicians, they immobilized it with a splint.  He stated that flare-ups affect all his activities of daily living (eating, grooming, brushing teeth, putting on pants and shoes, etc.).  He testified that he experienced approximately three flare-ups per year.  He also stated that he experienced weakness even when the disability was not in a state of flare-up.  He stated that he had difficulty picking things up.      

The Veteran underwent a VA examination in December 2014.  The examiner reviewed the claims file in conjunction with the examination.  He noted that the Veteran had pain in his right wrist following strenuous physical training.  It was treated with physical therapy and NSAIDs; and it resolved.  The Veteran denied flare-ups of the right wrist.  The Veteran achieved dorsiflexion from 0 to 70 degrees; palmar flexion from 0 to 80 degrees; radial deviation from 0 to 20 degrees; and ulnar deviation from 0 to 45 degrees.  There was no objective evidence of pain with motion.  There was no additional limitation of motion following repetitive testing.  The examiner opined that pain, weakness, incoordination, and fatigability did not significantly limit functional ability (to include during a flare-up).  There was no localized pain or tenderness on palpation.  Strength was normal (5/5) on flexion and extension.  There was no ankylosis.  The examiner noted that the July 2008 x-rays were normal and that the Veteran had no active problems or complaints on examination.    

The Veteran also underwent a general medical examination in March 2015 (Virtual VA, 4/17/15).  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported that he was right hand dominant.  He denied experiencing any flare-ups.  He reported constant pain; and that he was taking Naprosyn (which he stated makes the pain bearable).  Upon examination the Veteran achieved palmar flexion from 0 to 30 degrees; dorsiflexion from 0 to 50 degrees; ulnar deviation from 0 to 30; and radial deviation from 0 to 15 degrees.  The examiner stated that the range of motion itself did not contribute to functional loss; but that the pain did contribute to functional loss.  Pain was noted upon palmar flexion, dorsiflexion, and ulnar deviation.  There was no objective evidence of pain on palpation of the joint or associated soft tissue.  The Veteran was able to perform repetitive use testing with at least three repetitions; and there was no additional loss of motion.  The examiner could not opine (without resorting to speculation) with regards to whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over a period of time.  The reason for this was because the examination was not being performed over time.  Muscle strength for flexion and extension was normal (5/5).  There was no ankylosis.      

The Board notes that the Veteran has been rated under Diagnostic Code 5215.  A 10 percent rating is warranted where there is limitation of motion of the wrist of the major hand manifested by dorsiflexion limited to less than 15 degrees and palmar flexion limited in line with the forearm.  The Veteran underwent two VA examinations and at neither examination did he meet the criteria for a 10 percent rating.  The RO granted a 10 percent rating based on the Veteran's reports of pain and functional impairment  resulting from weakened movement, excess fatigability, incoordination, or pain pursuant to 38 C.F.R. §§ 4.40, 4.45, DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2015).  The Board notes that a rating in excess of 10 percent is only warranted for a wrist disability manifested by ankylosis.  There is no evidence that the Veteran's right wrist disability is manifested by ankylosis.  

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim for a rating in excess of 10 percent for Veteran's right wrist disability must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Right Femur
The Veteran's service-connected status, post fracture, distal right femur has been rated under Diagnostic Code 5255 for impairment of the femur.  Diagnostic Code 5255 provides an 80 percent rating will be assigned for impairment of femur, fracture shaft or anatomical neck, with nonunion, with loose motion (spiral or oblique fracture); a 60 percent rating will be assigned for impairment of femur with nonunion, without loose motion, weight bearing preserved with aid of brace, or for fracture of surgical neck of the femur with false joint; a 30 percent rating will be assigned for malunion of the femur with marked knee or hip disability; a 20 percent rating will be assigned for malunion of the femur with moderate knee or hip disability; and a 10 percent rating will be assigned for malunion of the femur with slight knee or hip disability.  

The Veteran underwent a VA examination in July 2008.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported considerable and constant ("all the time") pain in the hip.  He reported that the pain rated a 9/10, and was elicited by physical activity.  It could be relieved by medication.  He described his functional impairment as "pain induced by climbing stairs, driving, sitting or standing for long periods of time."  

Upon examination, the lower extremities showed no gross abnormality in
form or function.  There was a well-healed surgical scar, 12 cm x 0.5 cm., in the right hip area, representing the site of surgery to the distal femur.  The Board notes that the Veteran is service connected for the scar and it is rated at 10 percent disabling.  The proximal scar was used as a site for insertion of a rod to align the broken distal femur.

At the Veteran's March 2013 Board hearing, the Veteran and his wife testified that when he stands, he always has his right foot lifted (in order to "make himself even").  The Veteran's wife testified that when he walks, he has to hobble in order to keep himself from tipping over to one side.  They also noted that the knee is not properly aligned, and that it is turned out.

The Board notes that the treatment records do not specifically note a malunion of the femur.  However, the Board finds that the discrepancy in the length of the Veteran's legs is strong evidence of a malunion and misalignment.  Moreover, the Veteran has a right knee disability.  Consequently, the Board finds that the Veteran satisfies the criteria for a 10 percent rating for malunion of the femur with a slight knee disability.  

The Board notes that a rating in excess of 10 percent is not warranted unless there is malunion of the femur with a moderate hip or knee disability.  The Board has already assessed the severity of the Veteran's right knee disability, and the Board finds it to be no more than slight.  Consequently, a rating in excess of 10 percent is not warranted.  

Nasal fracture
The Veteran's service-connected nasal fracture has been rated by the RO under the provisions of Diagnostic Code 6502.  Under this regulatory provision, a rating of 10 percent is warranted for a 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  

The Veteran testified that he did not recall a nasal examination in service, and that he continues to have a nasal blockage and trouble breathing/sleeping.

The Veteran underwent a VA examination in March 2015 (VBMS, 5/28/15, p. 3).  He denied any respiratory disability; but stated that he has allergic rhinitis (VBMS, 5/28/15, p. 3).  He stated that he was treated for sinus problems in 1989 and that he was put on medication for it.  He stated that he does not know for what disability he is being treated; but the examiner noted that his current medication (Zyrtec) is an allergic rhinitis medication.         

Upon examination, there was not a 50 percent obstruction of the nasal passages on both sides; nor was there a complete obstruction on either the right or left side.  There was no permanent hypertrophy of the nasal turbinates or any nasal polyps.  The Veteran did not have any granulomatous conditions.  The examiner opined that the disability did not impact his ability to work.  

The medical evidence fails to contain findings that the Veteran's nasal blockage is manifested by a 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  The Board acknowledges that Veteran's report of a nasal blockage and trouble sleeping.  However, the extent of the nasal blockage has not been shown to meet the criteria for a compensable rating.  With regards to the Veteran's reports of trouble sleeping, the Board notes that the RO granted service connection for sleep apnea by way of a February 2014 rating decision.  

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim for a compensable rating for Veteran's nasal fracture must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Extraschedular Ratings

Pursuant to 38 C.F.R. § 3.321(b)(1) (2015), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors are marked interference with employment and frequent periods of hospitalization). 

The rating criteria fully contemplate the Veteran's disability as noted above, his symptomatology has consisted of painful joints, limitation of motion, and malunion of the femur.  These symptoms are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is, therefore, not warranted.  38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to higher initial ratings for PTSD is denied.   

Entitlement to a higher initial rating for a right knee disability is denied.  

Entitlement to a higher initial rating for a left knee disability is denied.  

Entitlement to a higher initial rating for a right wrist disability is denied.  

Entitlement to an initial rating of 10 percent, but no higher, for status, post fracture, distal right femur, is granted.

Entitlement to a higher initial rating for a nasal fracture is denied.  


REMAND

Left great toe, left Achilles tendon
At the Veteran's March 2013 Board hearing, he testified that the pain in his toe is so severe that when it flares up, he cannot even wear a shoe.  He reported that he has a desk job but that he has to take his shoes off.  He also stated that his private physician has prescribed medication that makes him "drowsy, blurry, foggy."  The Veteran stated that he has been prescribed a cane due to his toe disability.  He stated that the toe swells up and blisters, and that sometimes the pain is so intense that he cannot even wear a sock.  He stated that these flare-ups occur approximately every other month.    

With regards to the Veteran's left Achilles tendon, the Veteran testified that he has no strength in it.  He stated that he could not raise his toe or heel.  He also stated that he underwent physical therapy for it in order to strengthen the muscles around the shin.  

However, the Veteran's December 2014 VA examination report reflects that the Veteran did not report any pain in his foot, that he did not experience any flare-ups of pain, and that he did not experience any functional loss or functional impairment (VBMS, 1/5/15, p. 28).  The examiner also stated that the Veteran did not use any assistive devices (p. 35).  

The Board finds that the examination findings, and more specifically the medical history reported by the Veteran, are completely inconsistent with the history that the Veteran reported at his March 2013 Board hearing.  Since the VA examiner did not consider the lay statements made by the Veteran and reconcile the inconsistencies, the Board finds that the VA examination is inadequate.  

The Board finds that the Veteran is entitled to another VA examination for the purpose of determining the current severity of the disability.  If the Veteran does not experience any pain, flare-ups of pain, or functional loss/impairment, then the Veteran should be given the opportunity to withdraw the claims.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a VA examination for the purpose of determining the current severity of his left great toe disability and left Achilles tendon disability.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any special tests deemed medically advisable should be conducted.  Range of motion testing should be conducted, and if possible, the examiner should report (in degrees) the point in range of motion testing where motion is limited by pain.  If possible, the examiner should also offer an opinion as to the degree of additional functional loss (if any) due to weakness, fatigue, and incoordination, including during flare-ups.

The examiner should express the additional functional limitation in terms of the degree of additional limitation due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  The examiner should specifically note the statements made by the Veteran at his March 2013 Board hearing.  If his reported history upon examination is inconsistent with his Board testimony, the examiner should so note.  

2.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


